DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 was filed after the mailing date of the non-final rejection on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
An amendment filed on 04/20/2022 has been considered by the examiner. Claims 1, 32, and 33 have been amended, and claim 25 has been canceled. Currently, claims 1-6, 8-12, 17-18, 21, 24, 29-30, and 32-45 are pending and are being examined.
Claim Objections
Claims 1 and 33 are objected to because of the following informalities:  
In claim 1, the phrase “a neck having a proximal region and a distal extension, such that upon implantation through a penetration site in a sclera of an eye, the proximal region of the neck having a major axis dimension and a minor axis dimension” should read -a neck having a proximal region and a distal extension, the proximal region of the neck having a major axis dimension and a minor axis dimension, such that upon implantation through a penetration site in a sclera of an eye-
In claim 33, the phrase “a neck having a proximal region and a distal extension, such that upon implantation through a penetration site in a sclera of an eye, the proximal region of the neck having a major axis dimension and a minor axis dimension” should read -a neck having a proximal region and a distal extension, the proximal region of the neck having a major axis dimension and a minor axis dimension, such that upon implantation through a penetration site in a sclera of an eye-
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 24, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over de Juan Jr (US 8,623,395 B2).
Regarding claim 1, de Juan Jr. discloses a drug delivery device configured to be at least partially implanted in an eye through the sclera (col. 1, lines 34-37) the device comprising: 
a retention structure positioned near a proximal end region of the device (fig. 7B-5, retention structure 120) comprising:
a proximal flange element defining an access port into the device (Fig. 7B-5, flange 122); and
a neck having a proximal region and a distal extension (see annotated fig. 7B-5 below), such that upon implantation through a penetration site in a sclera of an eye, the proximal region of the neck having a major axis dimension and a minor axis dimension (see annotated figs. 7B-1 and 7B-4 below) the proximal flange element is configured to remain outside the sclera (fig.7B-5, flange 120 outside sclera 24), the proximal region of the neck is configured to span the penetration site in the sclera, and the distal extension is configured to be positioned inside the sclera (see annotated fig. 7B-5 below),
wherein the access port of the proximal flange extends through the proximal region of the neck defining a trans-scleral access port region of the access port (see annotated fig. 7B-5 below) and extends through the distal extension of the neck defining a sub-scleral access port region of the access port (see annotated fig. 7B-5 below); 
a porous drug release element positioned in fluid communication with an outlet of the device (fig. 7B-5, porous structure 150); and a reservoir having a volume configured to contain one or more therapeutic agents (fig. 7B-5, reservoir 140) and to be in fluid communication with the outlet through the porous drug release element (fig. 7B-5, reservoir 140 in communication with porous structure 150), 
wherein the proximal region of the neck is flared and the access port extending through the proximal region of the neck into the reservoir is tapered (see annotated fig. 7B-1 below),
and wherein the device is configured to be at least partially inserted into the eye along an axis of insertion (see annotated fig. 7B-5 below),

    PNG
    media_image1.png
    285
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    806
    media_image2.png
    Greyscale

However, the embodiment disclosed in fig. 7B-5 fails to teach a penetrable element coupled to and extending within at least a portion of the access port, wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion.
However, the embodiment disclosed in Fig. 6A-1 teaches a penetrable element (fig. 6A-1, penetrable barrier 184) coupled to and extending within at least a portion of the access port region (see annotated figure 6A-1 below) and a second portion positioned within the sub-scleral access port region (see annotated figure 6A-1 below), a maximum distance across the first portion being less than a maximum distance across the second portion (see annotated figure 6A-1 below).

    PNG
    media_image3.png
    506
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    764
    431
    media_image4.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Fig. 7B-5 to have a penetrable element coupled to and extending within at least a portion of the access port, wherein the penetrable element has a first portion positioned within the trans- scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion , as suggested and taught by the embodiment of fig. 6A-1, for the purpose of preventing contamination of the reservoir by only allowing a needle to pierce through (see de Juan Jr., col. 33, lines 5-9, “The penetrable barrier may comprise a septum disposed on a proximal end of the container, in which the septum comprises a barrier that can be penetrated with a sharp object such as a needle for injection of the therapeutic agent.”).
The embodiment disclosed in fig. 7B-5 teaches a proximal end of the reservoir forms a shoulder (see annotated fig. 7B-5 below), but is silent regarding the shoulder is configured to capture scleral tissue in a region between an inner surface of the retention structure and an upper surface of the shoulder.

    PNG
    media_image5.png
    284
    609
    media_image5.png
    Greyscale

However, de Juan Jr further teaches having a shoulder configured to receive the sclera (see annotated fig. 6A-1 above, the shoulder of the reservoir being a part of indentation 1201, col. 32, lines 51-52, “The retention structure may comprise an indentation 1201 sized to receive the sclera.”). Therefore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir disclosed in Fig. 7B-5 to move the reservoir such that the  shoulder is configured to capture scleral tissue for the purpose of securing the device in the eye by capturing scleral tissue (see de Juan Jr, col. 32, lines 51-52, “The retention structure may comprise an indentation 1201 sized to receive the sclera”).
Regarding claim 5, de Juan Jr. discloses wherein the reservoir is formed of a non-compliant material (col. 49, lines 24-45, “The reservoir container may comprise one or more of many biocompatible materials such as… polyethylene terephthalate (PET)), applicant discloses that PET is a substantially non-compliant material, see spec, paragraph 0099”).
Regarding claim 24, de Juan Jr. discloses wherein the proximal region of the neck is sized along a cross-section to fit the penetration site through the sclera such that the proximal region is narrowed compared to the distal extension (see annotated fig. 7B-5 below).

    PNG
    media_image6.png
    285
    840
    media_image6.png
    Greyscale

Regarding claim 29, de Juan Jr. discloses wherein the proximal region of the neck has a cross-sectional shape that is substantially cylindrical and an access port extending through the proximal region into the reservoir is substantially cylindrical (Fig. 6A-1, element 100, Fig. 7A-1, element 100, 180) or has a cross-sectional shape that is substantially lenticular forming a pair of outer pinched regions on either side of the major diameter.
Regarding claim 30, de Juan Jr. discloses wherein the proximal region of the neck is flared and an access port extending through the proximal region of the reservoir is tapered (see annotated fig. 7B-1).

    PNG
    media_image7.png
    485
    452
    media_image7.png
    Greyscale

Regarding claim 32, de Juan Jr. discloses wherein a maximum distance across the proximal region of the neck along the minor axis dimension is shorter than a maximum distance across the distal extension (see annotated fig. 7B-1), and wherein a maximum distance across the proximal region of the neck along the major axis dimension is longer than a maximum distance across the distal extension (see annotated fig. 7B-4).

    PNG
    media_image8.png
    507
    806
    media_image8.png
    Greyscale

Regarding claim 33, de Juan Jr. discloses A drug delivery device configured to be at least partially implanted in an eye through the sclera (col. 1, lines 34-37) the device comprising: 
a retention structure positioned near a proximal end region of the device (fig. 7B-5, retention structure 120) comprising:
a proximal flange element defining an access port into the device (Fig. 7B-5, flange 122); and
a neck having a proximal region and a distal extension (see annotated fig. 7B-5 below), such that upon implantation through a penetration site in a sclera of an eye, the proximal flange element is configured to remain outside the sclera (fig.7B-5, flange 120 outside sclera 24), the proximal region of the neck is configured to span the penetration site in the sclera, and the distal extension is configured to be positioned inside the sclera (see annotated fig. 7B-5 below),
wherein the access port of the proximal flange extends through the proximal region of the neck defining a trans-scleral access port region of the access port (see annotated fig. 7B-5 below) and extends through the distal extension of the neck defining a sub-scleral access port region of the access port (see annotated fig. 7B-5 below); 
a porous drug release element positioned in fluid communication with an outlet of the device (fig. 7B-5, porous structure 150); and a reservoir having a volume configured to contain one or more therapeutic agents (fig. 7B-5, reservoir 140) and to be in fluid communication with the outlet through the porous drug release element (fig. 7B-5, reservoir 140 in communication with porous structure 150), 
wherein the proximal region of the neck is flared and the access port extending through the proximal region of the neck into the reservoir is tapered (see annotated fig. 7B-1 below),
and wherein the device is configured to be at least partially inserted into the eye along an axis of insertion (see annotated fig. 7B-5 below),

    PNG
    media_image6.png
    285
    840
    media_image6.png
    Greyscale

    PNG
    media_image9.png
    485
    452
    media_image9.png
    Greyscale

The embodiment disclosed in fig. 7B-5 fails to teach a penetrable element coupled to and extending within at least a portion of the access port, wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion.
However, the embodiment disclosed in Fig. 6A-1 disclosed in de Juan Jr. teaches a penetrable element (fig. 6A-1, penetrable barrier 184) coupled to an extending within at least a portion of the access port (see annotated fig. 6A-1 bellow), wherein the penetrable element has a first portion positioned within the trans-scleral access port region (see annotated fig. 6A-1 below), and a second portion positioned within the sub-scleral access port region (see annotated fig. 6A-1 below), a maximum distance across the first portion being less than a maximum distance across the second portion (see annotated fig. 6A-1 below).

    PNG
    media_image10.png
    710
    760
    media_image10.png
    Greyscale

    PNG
    media_image4.png
    764
    431
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a penetrable element coupled to and extending within at least a portion of the access port, wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion, as taught in fig. 6A-1 of de Juan Jr, to the access port disclosed in fig. 7B-5 of de Juan Jr. for the purposes of preventing contamination of the reservoir by only allowing a needle to pierce through (see de Juan Jr., col 33, lines 5-9, “The penetrable barrier may comprise a septum disposed on a proximal end of the container, in which the septum comprises a barrier that can be penetrated with a sharp object such as a needle for injection of the therapeutic agent.”).
Claims 2-4, 6, 8-12, 18, 21, 34-39, and 41-45 are rejected under 35 U.S.C 103 as being unpatentable over de Juan Jr. in view of Varner (US 20130304031 A1). NOTE: Alpini (US 9126007 B2) is cited in claims 6 and 38 as extrinsic evidence.
Regarding claims 2 and 34, de Juan Jr. discloses substantially the device disclosed in claim 33, but the embodiments as described in claim 33 fail to teach wherein the reservoir is configured to enlarge from an insertion configuration having a first three-dimensional shape to an expanded configuration having a second three-dimensional shape.
However, Varner teaches wherein the reservoir is configured to enlarged from an insertion configuration having a first three-dimensional shape (fig. 4A, unexpanded configuration of reservoir 2) to an expanded configuration having a second three-dimensional shape (fig. 4B, expanded configuration of reservoir 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir disclosed in de Juan Jr. to have a first three-dimensional shape and an expanded configuration having a second three-dimensional shape for the purposes of assisting insertion of the device by minimizing the size of the required incision (see Varner, paragraph 0030).
Regarding claims 3 and 35, de Juan Jr., as modified by Varner discloses wherein a first portion of the volume of the reservoir in the expanded configuration enlarges away from the lens of the eye and is greater than a remaining portion of the volume (see annotated fig. 7C-1D below).

    PNG
    media_image11.png
    489
    326
    media_image11.png
    Greyscale

Regarding claims 4 and 36, de Juan Jr., as modified by Varner, discloses substantially the device of claims 2 and 34 respectively, but is silent to wherein the first portion and the remaining portion each remain outside the visual axis of the eye (fig. 7C-D1, reservoir 160 outside of optical range OP).
However, the embodiment disclosed in Fig. 7C-1D of de Juan Jr. teaches an expanded reservoir that remains outside the visual axis of the eye (Fig. 7C-1D, reservoir 160 outside of optical range OP, see annotated figure below.)

    PNG
    media_image12.png
    586
    626
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir disclosed in fig. 7B-5 of de Juan Jr., as modified by Varner, to be outside the visual axis of the eye for the purposes of user comfort in order to not inhibit vision (see de Juan Jr., col. 50 lines 17-19, “In the expanded configuration, the device is substantially clear from a majority of the optical path OP of the patient”).
Regarding claim 6, de Juan Dr. discloses substantially the device disclosed in claim 5, but the embodiments described in claim 1 fail to teach wherein the non-compliant material of the reservoir expands from the first three-dimensional shape to the second three-dimensional shape, but does not stretch beyond the second three-dimensional shape.
However, Varner teaches wherein the non-compliant material of the reservoir (paragraph 0031, “For example, some suitable include thin-walled nondistensible materials, such as PET”) expands from the first three-dimensional shape (fig. 4A, reservoir 2 in unexpanded configuration) to the second three-dimensional shape (fig. 4B, reservoir 2 in expanded configuration), but does not stretch beyond the second three-dimensional shape  (as an extrinsic evidence Alpini, col. 2, lines 58-64, teaches that  “By the term “non-distensible” it is meant that the material has a structure that is significantly less compliant under distention force… and preferably the material will undergo little or no change in dimensions upon introduction of distention force.”, thus appears to teach “not stretch beyond”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir disclosed in de Juan Jr. by having an unexpanded and expanded configuration for the purposes of assisting placement of the device within the eye by minimizing the incision required (see Varner, paragraph 0030, “In some embodiments, it is further preferred that the materials used in fabricating the reservoir 2 are pliable materials… for insertion through a small incision that requires few or no sutures for closure.”).
Regarding claims 8 and 39, de Juan Jr., as modified by Varner, discloses substantially the device of claim 34, but is silent to wherein the device remains outside the visual axis in the expanded configuration.
However, the embodiment disclosed in Fig. 7C-1D of de Juan Jr. teaches an expanded reservoir that remains outside the visual axis of the eye (fig. 7C-1D, expanded reservoir 160 outside of optical path OP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the reservoir disclosed in de Juan Jr., as modified by Varner, to be outside of the visual axis of the eye for the purposes of user comfort by not inhibiting vision (see de Juan Jr, col. 19, lines 4-8, ”The therapeutic device may comprise many configurations and physical attributes, for example the physical characteristics of the therapeutic device may comprise at least one of a drug delivery device with a suture, positioning and sizing such that vision is not impaired”.).
Regarding claim 9 and 42, de Juan Jr. discloses the device disclosed in claim 1, but fails to teach a device further comprising an elongated core element having a longitudinal axis extending from the proximal end region of the device to a distal end region of the device.
However, Varner teaches a device further comprising an elongated core element (fig. 1B, hollow body 10, paragraph 0012, “the drug delivery device may further include a hollow body or tube inside the reservoir…”) having a longitudinal axis extending from the proximal end region of the device (fig. 1B, proximal end 3) to a distal end region of the device (Fig. 1B, distal end 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an elongated core element as taught by Varner to the device disclosed in de Juan Jr. for the purposes of easing insertion into the eye by providing structural rigidity (see Varner, paragraph 0012, “In this embodiment, hollow body or tube may provide structural rigidity that facilitates insertion of the device through a small incision.”).
Regarding claim 10 and 43, de Juan Jr., as modified by Varner, discloses wherein the drug release element (see Varner, fig. 1A, delivery mechanism 6) is coupled to the elongated core element near the distal end region of the device (fig. 1B, delivery mechanism at distal end coupled to tube 10) and the retention structure (fig. 1B, fixation structure 8) is coupled to the elongated core element near the proximal end region of the device (fig. 1B, fixation structure 8 coupled to tube 10 near proximal end region 3).
Regarding claim 11 and 44 de Juan Jr., as modified by Varner, discloses wherein the elongated core element comprises an inner lumen (Fig. 1B, hollow body 10, paragraph 0012, if the body is hollow, it is interpreted as having an inner lumen) and one or more openings extending through a wall of the elongated core element (fig. 1B, apertures 13, paragraph 0035, “In this embodiment, one or more apertures 13 are located through the wall of the hollow body or tube 10 to provide communication between the contents of the hollow body or tube 10 and the reservoir 2).
Regarding claims 12 and 45, de Juan Jr., as modified by Varner, discloses wherein the inner lumen of the elongated core element is in fluid communication with the reservoir volume through the one or more openings (see Varner, paragraph 0035, “In this embodiment, one or more apertures 13 are located through the wall of the hollow body or tube 10 to provide communication between the contents of the hollow body or tube 10 and the reservoir 2.”).
Regarding claims 18 and 41, de Juan Jr. discloses substantially the device of claim 2, but is silent to wherein when the device is in the first three-dimensional shape, a distal end region of the device is aligned with the axis of insertion, and when in the second three-dimensional shape the distal end region of the device is not aligned with the axis of insertion.
However, Varner teaches that the reservoir at the distal end of the device is made of pliable materials (paragraph 0030). Although Varner is silent about the axial alignment of the second three-dimensional shape (i.e. the expanded shape), it is interpreted that since the reservoir of the proposed combination is formed from a pliable material, that the device is configured to be arranged in a variety of second three-dimensional shapes including a shape not axially aligned with the axis of insertion as claimed.
Regarding claim 21, de Juan Jr. discloses substantially the device of claim 1, and further teaches wherein the reservoir is formed of a non-compliant material (col. 49, lines 24-45, “The reservoir container may comprise one or more of many biocompatible materials such as… polyethylene terephthalate (PET)), applicant discloses that PET is a substantially non-compliant material, see spec, paragraph 0099”), 
but fails to teach wherein the non-compliant material of the reservoir is collapsed around an elongated core element forming a first three-dimensional shape prior to filling the volume with the one or more therapeutic agents when the device is in an insertion configuration, and wherein the non-compliant material of the reservoir is enlarged away from the elongated core element forming a second three-dimensional shape upon filling the volume with the one or more therapeutic agents when the device is in an expanded configuration.
However, Varner teaches a device wherein the material of the reservoir (fig. 1A, reservoir 2) is collapsed around an elongated core element (fig. 1B, hollow body 10) forming a first three-dimensional shape prior to filling the volume with the one or more therapeutic agents when the device is in an insertion configuration (“The delivery device is provided in an "empty" state, with the reservoir empty and preferably compressed tightly as shown in FIG. 1a. Compressing the reservoir is desirable since it allows the delivery device to be passed through a small incision that requires few or no sutures for closure”, the reservoir in the compressed state would be collapsed around the core element), and wherein the material of the reservoir is enlarged away from the elongated core element forming a second three-dimensional shape upon filling the volume with the one or more therapeutic agents when the device is in an expanded configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in de Juan Jr. by adding an elongated core element for the reservoir to collapse around, as taught by Varner, for the purposes of easing insertion of the device in the eye by providing a structural rigidity (see Varner, paragraph 0012, “In this embodiment, hollow body or tube may provide structural rigidity that facilitates insertion of the device through a small incision.”).
Regarding claim 37, de Juan Jr., as modified by Varner, discloses wherein the reservoir is formed of a non-compliant material (see Varner, paragraph 0031, “Suitable materials for use in forming an elastic reservoir are well known and may be readily determined by one of skill in the art. For example, some suitable include thin-walled nondistensible materials, such as PET…”).
Regarding claim 38, de Juan Jr., as modified by Varner, discloses wherein the non-compliant material of the reservoir expands from the first three-dimensional shape to the second three-dimensional shape, but does not stretch beyond the second three-dimensional shape  (see Varner, paragraph 0031, and as an extrinsic evidence Alpini, col. 2, lines 58-64, teaches that “By the term “non-distensible” it is meant that the material has a structure that is significantly less compliant under distention force… and preferably the material will undergo little or no change in dimensions upon introduction of distention force.”).
Claims 17 and 40 are rejected under 35 U.S.C 103 as being unpatentable over de Juan Jr. in view of Varner and in further view of Valley (US 5766151 A).
Regarding claims 17 and 40, de Juan Jr, as modified by Varner, disclose substantially the device disclosed in claims 2 and 34 respectively, but fails to teach wherein the second three-dimensional shape is eccentrically positioned relative to the axis of insertion.
However, Valley teaches that expandable reservoirs that asymmetrically expand into a second three-dimensional configuration are known in the art (fig. 14, eccentric balloon 710, expanded in 710’, the balloon is interpreted as being a reservoir for fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reservoir disclosed in de Juan Jr., as modified by Varner, by having the second three-dimensional shape eccentric to the axis of insertion, as taught by Valley, for the purposes of better positioning the device within the patient (see Valley, col. 32, lines 7-20, “The eccentric inflated profile of the balloon 732 assists in centering the distal tip 738 of the catheter 730 within the aortic lumen when the ascending aorta B is curved.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12, 17, 21, 33-40, and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15, 25 and 39 of U.S. Patent No.10,500,091 (hereinafter Bachelder) in view of de Juan Jr. (US 8,623,395 B2).
Regarding claim 1, Bachelder discloses a drug delivery device configured to be at least partially implanted in an eye through the sclera (claim 1), the device comprising: a retention structure positioned near a proximal end region of the device (claim 1) comprising: a proximal flange element (claim 15); and a neck having a proximal region and a distal extension (claim 15), such that upon implantation through a penetration site in a sclera of an eye, the proximal flange element is configured to remain outside the sclera (claim 15), the proximal region of the neck is configured to span the penetration site in the sclera (claim 15, the vitreal cavity passes the sclera), and the distal extension is configured to be positioned inside the sclera (claim 15, inside the vitreal cavity is also inside the sclera); a penetrable element coupled to and extending within at least a portion of the access port (claim 1), a porous drug release element positioned in fluid communication with an outlet of the device (claim 25); and a reservoir having a volume configured to contain one or more therapeutic agents and to be in fluid communication with the outlet through the porous drug release element (claim 1), and wherein the device is configured to be at least partially inserted into the eye along an axis of insertion (claim 25);
but fails to teach an access port , wherein the proximal region of the neck is configured to span the penetration site in the sclera, wherein the access port of the proximal flange extends through the proximal region of the neck defining a trans-scleral access port region of the access port and extends through the distal extension of the neck defining a sub-scleral access port region of the access port, wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion, and wherein a proximal end of the reservoir forms a shoulder configured to capture scleral tissue in a region between an inner surface of the retention structure and an upper surface of the shoulder.
However, de Juan Jr teaches an access port (see annotated fig. 6A-1 below), wherein the proximal region of the neck is configured to span the penetration site in the sclera (see annotated figure 6A-1 below), wherein the access port of the proximal flange extends through the proximal region of the neck defining a trans-scleral access port region of the access port and extends through the distal extension of the neck defining a sub-scleral access port region of the access port (see annotated figure 6A-1 below), wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion (see annotated figure 6A-1 below), and wherein a proximal end of the reservoir forms a shoulder configured to capture scleral tissue in a region between an inner surface of the retention structure and an upper surface of the shoulder (see annotated figure 6A-1 below), and a separate embodiment of de Juan Jr. teaches that the proximal region of the neck has a major axis dimension and a minor axis dimension (see annotated fig. 7B-1 and 7B-4 below).
  

    PNG
    media_image13.png
    744
    419
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    807
    864
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    505
    807
    media_image15.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Bachelder by adding an access port for the purposes of filling the reservoir by allowing a needle to be inserted (col. 22, lines 22-28, “The therapeutic device may comprise an access port 180 for injection and/or removal, for example a septum”), the proximal region spans through the sclera in order to seal the device within the incision (col. 4, lines 28-31“The elongate cross-sectional profile sized to fit the incision can improve the fit of the implanted device to the scleral incision, and may seal the implant against the sclera along the incision.”), having the penetrable element within a trans-scleral and sub-scleral section since it has been held that rearranging parts of an invention involves only routine skill in the art, and forming a shoulder for the purposes of securing the device within the patient by capturing the scleral tissue (col. 32, lines 52-52, “The retention structure may comprise an indentation 1201 sized to receive the sclera”) .
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention disclosed in Bachelder such that the proximal region of the neck has a major axis and a minor axis, as taught by de Juan Jr. for the purpose of providing a suitable shape for the neck to properly span and cover an elongated incision into the eye, thereby minimizing the width of the incision required.
Regarding claim 2, Bachelder discloses wherein the reservoir is configured to enlarge from an insertion configuration having a first three-dimensional shape to an expanded configuration having a second three-dimensional shape (claim 1).
Regarding claim 3, Bachelder discloses wherein a first portion of the volume of the reservoir in the expanded configuration enlarges away from the lens of the eye (claim 1) and is greater than a remaining portion of the volume (claim 1).
Regarding claim 4, Bachelder discloses wherein the first portion and the remaining portion each remain outside the visual axis of the eye (claim 2).
Regarding claim 5, Bachelder discloses wherein the reservoir is formed of a non-compliant material (claim 3).
Regarding claim 6, Bachelder discloses wherein the non-compliant material of the reservoir expands from the first three-dimensional shape to the second three-dimensional shape, but does not stretch beyond the second three-dimensional shape (claim 4).
Regarding claim 8, Bachelder discloses wherein the device remains outside the visual axis in the expanded configuration (claim 6).
Regarding claim 9, Bachelder discloses the device further comprising an elongated core element having a longitudinal axis extending from the proximal end region of the device to a distal end region of the device (claim 7).
Regarding claim 10, Bachelder discloses wherein the drug release element is coupled to the elongated core element near the distal end region of the device and the retention structure is coupled to the elongated core element near the proximal end region of the device (claim 8).
Regarding claim 11, Bachelder discloses wherein the elongated core element comprises an inner lumen and one or more openings extending through a wall of the elongated core element (claim 9).
Regarding claim 12, Bachelder discloses wherein the inner lumen of the elongated core element is in fluid communication with the reservoir volume through the one or more openings (claim 10).
Regarding claim 17, Bachelder discloses wherein the second three-dimensional shape is eccentrically positioned relative to the axis of insertion (claim 1).
Regarding claim 21, Bachelder discloses wherein the reservoir is formed of non-compliant material, the non-compliant material of the reservoir is collapsed around an elongated core element forming a first three-dimensional shape prior to filling the volume with the one or more therapeutic agents when the device is in an insertion configuration, and wherein the non-compliant material of the reservoir is enlarged away from the elongated core element forming a second three-dimensional shape upon filling the volume with the one or more therapeutic agents when the device is in an expanded configuration (claim 39).
Regarding claim 33, Bachelder discloses A drug delivery device configured to be at least partially implanted in an eye through the sclera (claim 1), the device comprising: a retention structure positioned near a proximal end region of the device (claim 1) comprising: a proximal flange element (claim 15), and a neck having a proximal region and a distal extension (claim 15), such that upon implantation through a penetration site in a sclera of an eye, the proximal flange element is configured to remain outside the sclera (claim 15), the proximal region of the neck is configured to span the penetration site in the sclera (claim 15, the vitreal cavity passes the sclera), and the distal extension is configured to be positioned inside the sclera (claim 15, inside the vitreal cavity is also inside the sclera); a penetrable element coupled to and extending within at least a portion of the access port (claim 1), a porous drug release element positioned in fluid communication with an outlet of the device (claim 25); and a reservoir having a volume configured to contain one or more therapeutic agents and to be in fluid communication with the outlet through the porous drug release element (claim 1), and wherein the device is configured to be at least partially inserted into the eye along an axis of insertion (claim 25);
but fails to teach an access port, wherein the proximal region of the neck is configured to span the penetration site in the sclera, wherein the access port of the proximal flange extends through the proximal region of the neck defining a trans-scleral access port region of the access port and extends through the distal extension of the neck defining a sub-scleral access port region of the access port, wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion, and wherein the proximal region of the neck is flared and the access port extending through the proximal region of the neck into the reservoir is tapered.
However, de Juan Jr teaches an access port (see annotated fig. 6A-1 below), wherein the proximal region of the neck is configured to span the penetration site in the sclera (see annotated figure 6A-1 below), wherein the access port of the proximal flange extends through the proximal region of the neck defining a trans-scleral access port region of the access port and extends through the distal extension of the neck defining a sub-scleral access port region of the access port (see annotated figure 6A-1 below), wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within the sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion (see annotated figure 6A-1 below), and wherein a proximal end of the reservoir forms a shoulder configured to capture scleral tissue in a region between an inner surface of the retention structure and an upper surface of the shoulder (see annotated figure 6A-1 below), and a separate embodiment of de Juan Jr. teaches that the proximal region of the neck has a major axis dimension and a minor axis dimension (see annotated fig. 7B-1 and 7B-4 below).

    PNG
    media_image16.png
    670
    717
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    709
    377
    media_image17.png
    Greyscale


    PNG
    media_image15.png
    505
    807
    media_image15.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Bachelder by adding an access port as taught by de Juan Jr for the purposes of filling the reservoir by allowing a needle to be inserted (col. 22, lines 22-28, “The therapeutic device may comprise an access port 180 for injection and/or removal, for example a septum”), the proximal region spans through the sclera in order to seal the device within the incision (col. 4, lines 28-31“The elongate cross-sectional profile sized to fit the incision can improve the fit of the implanted device to the scleral incision, and may seal the implant against the sclera along the incision.”), having the penetrable element within a trans-scleral and sub-scleral section since it has been held that rearranging parts of an invention involves only routine skill in the art, and having the proximal region of the neck flared and subsequently have the access port tapered in order to seal the device within the incision (col. 4, lines 28-31, “The elongate cross-sectional profile sized to fit the incision can improve the fit of the implanted device to the scleral incision, and may seal the implant against the sclera along the incision.”).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention disclosed in Bachelder such that the proximal region of the neck has a major axis and a minor axis, as taught by de Juan Jr. for the purpose of providing a suitable shape for the neck to properly span and cover an elongated incision into the eye, thereby minimizing the width of the incision required.
Regarding claim 34, Bachelder discloses wherein the reservoir is configured to enlarge from an insertion configuration having a first three-dimensional shape to an expanded configuration having a second three-dimensional shape (claim 1).
Regarding claim 35, Bachelder discloses wherein a first portion of the volume of the reservoir in the expanded configuration enlarges away from the lens of the eye (claim 1) and is greater than a remaining portion of the volume (Claim 1).
Regarding claim 36, Bachelder discloses wherein the first portion and the remaining portion each remain outside the visual axis of the eye (claim 2).
Regarding claim 37, Bachelder discloses wherein the reservoir is formed of a non-compliant material (claim 3).
Regarding claim 38, Bachelder discloses wherein the non-compliant material of the reservoir expands from the first three-dimensional shape to the second three-dimensional shape, but does not stretch beyond the second three-dimensional shape (claim 4).
Regarding claim 39, Bachelder discloses wherein the device remains outside the visual axis in the expanded configuration (claim 6).
Regarding claim 40, Bachelder discloses wherein the second three-dimensional shape is eccentrically positioned relative to the axis of insertion (claim 1).
Regarding claim 42, Bachelder discloses the device further comprising an elongated core element having a longitudinal axis extending from the proximal end region of the device to a distal end region of the device (claim 7).
Regarding claim 43, Bachelder discloses wherein the drug release element is coupled to the elongated core element near the distal end region of the device and the retention structure is coupled to the elongated core element near the proximal end region of the device (claim 8).
Regarding claim 44, Bachelder discloses wherein the elongated core element comprises an inner lumen and one or more openings extending through a wall of the elongated core element (claim 9).
Regarding claim 45, Bachelder discloses wherein the inner lumen of the elongated core element is in fluid communication with the reservoir volume through the one or more openings (claim 10).
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
In response to the argument “The cited references alone and in combination fail to teach or suggest at least “a penetrable element coupled to and extending within at least a portion of the access port, wherein the penetrable element has a first portion of the access port, wherein the penetrable element has a first portion positioned within the trans-scleral access port region and a second portion positioned within this sub-scleral access port region, a maximum distance across the first portion being less than a maximum distance across the second portion…”, the examiner respectfully disagrees.
The mark-up of FIG. 6A-1 on page 14 of the Office Action denotes a maximum distance across, as “a maximum distance” is interpreted to be the maximum distance across the first and second portions at any part within the respective portions of the septum, regardless of if the section is the maximum distance across the entire device. 
Moreover, the fact that the embodiment disclosed in fig. 6A-1 is circular in cross section does not detract from the fact that the embodiment of fig. 7B-5 has a major axis dimension and a minor axis dimension. The embodiment in fig. 6A-1 was used only to teach specifically a septum wherein a maximum distance across the first portion of the septum within the trans-scleral access port region is less than a maximum distance across the second portion of the septum within the sub-scleral access port region.
Further, Fig. 7B-1 is a perspective view of the embodiment disclosed in de Juan Jr. that views the major axis. In fig. 7B-4, a perspective view of the minor axis, it is shown that if a penetrable element were positioned within the region, it would have a maximum distance across the first portion smaller than a maximum distance across the second portion 

    PNG
    media_image18.png
    271
    543
    media_image18.png
    Greyscale

In response to the argument “One of skill in the art based on the teachings in de Juan Jr would not have been motivated to modify the embodiment of FIGs. 7B-1 through 7B-5 to have an indentation 120I like the embodiment of Fig. 6A-1 because the geometry of the elongate narrow portion of FIG. 7B-1 is shaped and sized specifically to fit in the elongate incision.”, the examiner respectfully disagrees. While the embodiment of Figs. 7B-1 through 7B-5 are sized to fit an elongate incision, the indentation is additionally useful to capture scleral tissue in order to better secure the device within the patient.
Further, the bottom of the indentation shown in fig 6A-1 shows the shoulder of the reservoir being configured to capture scleral tissue. A separate indentation is not being added to the embodiment shown in figs. 7B-1 through 7B-5- rather, the reservoir is being positioned such that the shoulder assists in capturing scleral tissue (see de Juan Jr, col. 32, lines 51-52, “The retention structure may comprise an indentation 120I sized to receive the sclera”).
In response to the argument “De Juan teaches that a septum can be positioned on the proximal end of the container and therapeutic agent injected into the container using a needle. This reason provides no explanation for the modification being proposed, which is to change the size of the septum between the trans-scleral and sub-scleral portions of the device shown in fig. 7B-1.”, the examiner respectfully disagrees. It is noted that creating a smaller septum in this instance allows for a needle to be more precise in filling the device with a drug, and further prevents other objects entering the area of the septum in order to prevent contamination.
Moreover, in response to Applicatn’s argument that “This reason provides no explanation for the modification being proposed, which is to change the size of the septum between the trans-scleral and sub-scleral portions of the device shown in Fig. 7B-1”, the examiner notes that a septum is not shown in the embodiment shown in figs. 7B-1 through 7B-5, and that the embodiment shown in fig. 6A-1 teaches the addition of a septum. Therefore, the modification was to add the septum to the embodiment shown in figs. 7B-1 through 7B-5, and not to modify the size of the septum within said embodiment.
Further, Applicant’s argument that “A smaller septum would be more prone to failure and leakage with repeated penetrations… pushing the bulk of the septum further distal into the reservoir to maintain integrity of the septum upon repeated penetrations would reduce the volume of the reservoir available for drug and the extension of half-life possible” appears to be merely a conclusive statement with no factual basis. De Juan Jr. does not teach or suggest that a smaller septum would reduce the lifespan of the septum, nor does it teach wherein the septum is pushed into the reservoir.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785